Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Application
Applicant’s amendment, filed June 23, 2020, remains under consideration. Claims 10-45 are pending, with claims 1-9 being canceled, and claims 41-45 being newly added, the instant office action being in reply to applicant’s pre-appeal request of Dec. 1, 2020.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 10-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yang (2006/0053662) in view of Bock (US 2005/0229436).
Yang teaches a skate boot (10) for a skate (figure 5) which comprises a blade arrangement (30), the boot being configured to receive the foot of a user, the boot comprising a one-piece shell (when completed) including a heel portion (proximate 14) for facing a user’s heel, the outer face of which defining an exterior or outer-most face of the shell portion, an ankle portion (top rear of 10, above 14) for facing a user’s ankle, medial and lateral side portions (uppers 13) for facing respective lateral and medial sides of a user’s foot, a sole portion (bottom of 11) for facing a plantar surface of a user’s foot, the skate boot arrangement including a composite fiber reinforcement (¶0015-0016) comprising rigid fibers, the sole portion configured to contact and directly secure to the blade arrangement (top of 30), the rigid fibers including at least one of carbon fibers and aramid fibers, the shell being heat-moldable thermoplastic material which is thermo-formable to the user’s foot (¶0020), the sole including an arch region 
As regards the separate provision of a blade and blade holder, Yang refers to the blade element overall as element 30. In that it appears to constitute unreferenced holder and blade portions, it is understood to comprise a blade and a holder. See annotated portion of figure 5, reproduced here:

    PNG
    media_image1.png
    611
    694
    media_image1.png
    Greyscale
Alternatively and/or additionally, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the “blade 30” taught by Yang as explicitly being a blade and a blade holder for the purpose of allowing the blade portion to be separately provided, produced and/or attached and removed in order to facilitate the tailoring of a blade type as desired by the user of the skate and/or in order to allow a damaged blade to be removed and replaced without having to replace the remainder of the skate boot and/or holder, thus lowering the costs associated with maintaining a skate in operable condition.
The reference to Yang, while teaching an ankle portion, does not explicitly teach that the ankle portion comprises medial and lateral portions spaced apart from each other (e.g., laterally with respect to the boot), defining a U-shaped notch extending toward the 
However: in that Yang does not positively illustrate this, Bock teaches a known skate boot (72 in general)  structure where an ankle portion (e.g., 34’’’, see figure 2-C) is provided on both lateral and medial sides of the boot (both shown in the figure) and further wherein a U-shaped notch (defined by the rear end of the boot and the side legs formed by the ankle portions between the two upwardly projecting lateral portions) is formed, extending vertically downward towards the heel location of the boot (32’’’). It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the boot taught by Yang, already including both heel and ankle portions, explicitly with both lateral and medial sides, (this may be implicit in Yang) and further a notch there-between, as positively illustrated by Bock, for the old and well known purpose of providing support in both lateral directions for a user’s ankle while simultaneously allowing a desirable degree of forward and rearward flexion (Bock: ¶¶0040-0043).
As regards the coating portion including a polyurethane, the base reference to Yang includes a coating portion (e.g., the outermost layer 16), however fails to specifically teach that the layer includes a polyurethane. Initially, Yang already anticipates the use of a polyurethane in other portions of the boot portion (¶0016). Further, in that polyurethane is well known as being usable in the formation of elements having a desired level of rigidity in elastomers and resins; additionally it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.  Resultantly, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the coating taught by the base reference to Yang as modified, as including polyurethane to protect the outer-most layer while demonstrating a desirable level of rigidity in order to provide structural integrity to the exterior layer of the skate boot. 
As regards providing a texture on the blade assembly and/or holder portion, the base reference to Yang, as modified, is discussed above and while necessarily including a mating face of the blade assembly and/or holder portion, does not specifically teach the texture of the blade assembly. Initially, in that the blade assembly and/or holder portion necessarily has a mating face, it is understood to comprise a texture which is the character of the mating face, to the extent that a mating face of an element fastened to another has a ‘texture’. Additionally and/or alternatively, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the mating face of the blade assembly which engages to the sole portion of the base reference to Yang, as modified, with a ‘texture’ to the extent claimed, for the purpose of positively providing the mating faces of the sole and blade assembly and/or holder portion with a facial characteristic which fosters the most desirable connection between the sole and blade assembly and/or holder.
As regards the heating temperature for molding, the base reference to Yang, as modified, is discussed above. Initially the reference to Yang anticipates heating for the purpose of molding the boot to the user (¶0020) and in that it would be reasonable to ensure that the temperature at which moldability becomes possible is (a) not set so high as to burn the user’s foot, and (b) not set so low that placing the boot in a hot ambient use surrounding (e.g., hot pavement and/or in direct sunlight) causes it to again become unexpectedly moldable, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to set the temperature at which the material becomes moldable as being “around” 60°C for the purpose of ensuring that the temperature at which molding may be achieved is (a) not set so high as to burn the user’s foot, and (b) not set so low that placing the boot in a hot ambient use surrounding (e.g., hot pavement and/or in direct sunlight) causes it to again become unexpectedly moldable, thus beneficially allowing the moldability to be achieved without excessive temperature application.

Allowable Subject Matter
Claims 44 and 45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Comments
Applicant’s comments, filed with the amendment, have been carefully considered. Applicant’s comments regarding the notch are well noted, and the examiner previously interpreted the notch portion as being the recessed cross section extending from the top of the boot to the sole (i.e., in which the rear of the user’s foot is placed). Applicant’s further amplification (which appears to be positively necessary to interpret the claims as applicant would desire) has made it clear that the notch as claimed is formed in the material itself of the boot at the rear. Note that the reference to Bock teaches this identical structure, and the reference to Bock is now applied in combination. 
In advance of applicant asserting that this notch is somehow a novel feature not known to the ordinary practitioner, please note the references to Sartor et al. (see figure 6) and Borel (see figures 2, 4, 6, 7) which references also teach this same limitation. The references to Sartor et al. and Borel were cited by applicant in the Information Disclosure Statement of April 3, 2019, and they are reasonably understood to be well-known to applicant as of at least that time. 
Applicant’s generic comments concerning dependent claims are noted, but are not clear in that the numerous features present in the reference are mentioned in the description directed to the base and/or modifying references as can be determined from the content of the references and of the statement of rejection. If applicant is aware of specific claimed limitations which are not treated in the statement of rejection, applicant is invited to point them out with specificity in the next response. 
Applicant's comment, directed to arguments not presented by applicant, is noted, however applicant is reminded that any amendment and its associated arguments are expected to constitute a full and complete response to the previous office action, and 
37 CFR 1.111(b): In order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action. The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner's action and must reply to every ground of objection and rejection in the prior Office action [emphasis added]. The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. The applicant's or patent owner's reply must appear throughout to be a bona fide attempt to advance the application or the reexamination proceeding to final action. A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.

Additionally, in the event of applicant’s failure to seasonably traverse an assertion of a feature being established as old and well known or applicant’s presentation of an inadequate traversal, the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate. Note that a blanket traversal which lacks any specificity is reasonably understood to be inadequate since it presents no actual reasoning or other specific detail. See MPEP 2144.03(c).

Conclusion
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616